Citation Nr: 0800356	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-20 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977 and from May 1977 to July 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

A hearing was held before a Decision Review Officer in 
December 2002.  A copy of the hearing transcript has been 
associated with the file.

In April 2004, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDING OF FACT

Erectile dysfunction first manifested years after the 
veteran's service and is not related to his service.  


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated January 2002 and May 2004, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim.  Because service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Fully satisfactory notice was not delivered until May 2004, 
after the claim had been adjudicated.  However, the RO 
readjudicated the claim based on all the evidence in March 
2005.  The veteran was able to participate effectively in the 
processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The first question for consideration in evaluating a service 
connection claim is whether competent evidence demonstrates a 
current disability.  Post-service treatment records indicate 
that the veteran has been treated for erectile dysfunction 
since 2002.  Therefore, the first element of a service 
connection claim is satisfied.  

The veteran has claimed that his disability was incurred as 
the result of an in-service circumcision.  A review of the 
veteran's service medical records indicates that he received 
a circumcision in November 1975.  Service medical records do 
not show that there were any complications and there were no 
findings of an erectile dysfunction.  The veteran's 
separation examination is negative for genito-urinary 
disorders.  

A review of the competent evidence of record does not 
establish a link between the current erectile dysfunction and 
service, including the inservice circumcision.  In June 2004, 
the veteran received a VA examination.  The claims folder was 
made available to the examiner prior to the examination.  
After interviewing the veteran and conducting a physical 
examination, the examiner opined that erectile dysfunction 
was "not at least as likely as not related to his 
circumcision in service."  The etiology of the veteran's 
erectile dysfunction, in the view of the examiner, was 
peripheral neuropathy secondary to alcohol abuse, 
schizophrenia, and tricyclic antidepressant medications.  The 
examiner cited to Griffin medical consult as a rationale for 
his opinion.   

After considering the overall evidence, including the 
examiner's view of the etiology of the veteran's erectile 
dysfunction, the Board finds that the veteran's current 
disability is not related to his service.  It is clear from 
the etiology opinion that the examiner finds that the 
erectile dysfunction is due to causes unrelated to service.  
No medical evidence has been submitted that rebuts his 
opinion.  As the evidence does not reflect an association 
between the veteran's disability and his service, service 
connection for erectile dysfunction is not warranted.

The Board acknowledges the veteran's belief that his erectile 
dysfunction is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's erectile dysfunction is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


